Citation Nr: 0524823	
Decision Date: 09/13/05    Archive Date: 09/21/05

DOCKET NO.  04-08 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Atlanta, Georgia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

The veteran, his wife, and a friend


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 



INTRODUCTION

The veteran served on active duty from May 1968 to January 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 decision that denied service 
connection for PTSD.  The veteran filed a notice of 
disagreement (NOD) in June 2003, and the RO issued a 
statement of the case (SOC) in February 2004.  The veteran 
filed a substantive appeal in March 2004.

In June 2005, the veteran, his wife, and a friend testified 
during a hearing before the undersigned Veterans Law Judge at 
the RO; a transcript of that hearing is of record.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The record includes a diagnosis of PTSD that appears to 
be associated with the veteran's military service.

3.  The veteran's claimed in-service stressful experiences 
allegedly occurred during his service in Thailand, are not 
combat related, and have not been corroborated by service 
records or other credible supporting evidence.


CONCLUSION OF LAW

The criteria for service connection for PTSD are not met.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304(f) (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

Through the February 2004 SOC and the December 2002 letter, 
the RO notified the veteran of the legal criteria governing 
the claim (to include the three criteria for establishing 
service connection), the evidence that has been considered in 
connection with the appeal, and the bases for the denial of 
the claim for service connection for PTSD.  After each, the 
veteran and his representative were given the opportunity to 
respond.  Thus, the Board finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support the claim, and has been afforded ample opportunity to 
submit such information and evidence.  

The Board also finds that the RO's December 2002 letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant of what evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  The RO also informed 
him that VA would make reasonable efforts to help him get 
evidence necessary to support his claim, particularly, 
medical records, if he gave the VA enough information about 
such records so that VA could request them from the person or 
agency that had them.  The RO's letter requested that the 
veteran provide the names and addresses of medical providers, 
the time frame covered by the records, and the condition for 
which he was treated, and notified him that VA would request 
such records on his behalf if he signed a release authorizing 
it to request them.  That letter also invited the veteran to 
submit any additional evidence in his possession.  

The Board points out that, in the decision of Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the United States Court of 
Appeals for Veterans Claims (Court) held that proper VCAA 
notice should notify the veteran of:  (1) the evidence that 
is needed to substantiate the claim(s); (2) the evidence, if 
any, to be obtained by the VA; (3) the evidence, if any, to 
be provided by the claimant; and (4) a request by the VA that 
the claimant provide any evidence in the claimant's 
possession that pertains to this claim(s).  As explained 
above, all of these requirements have been met in the instant 
case.  

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In that case, the Court determined 
that VA had failed to demonstrate that a lack of such a 
pre-adjudication notice was not prejudicial to the claimant. 

In the matter now before the Board, the documents meeting the 
VCAA's notice requirements were provided to the veteran both 
before and after the rating action on appeal.  However, the 
Board finds that the lack of pre-adjudication notice in this 
matter has not, in any way, prejudiced the veteran.  In this 
regard, the Board points out that the Court has also held 
that an error in the adjudicative process is not prejudicial 
unless it "affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'"  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The Board finds that, in 
this case, the delay in issuing the section 5103(a) notice 
was not prejudicial to the veteran because it did not affect 
the essential fairness of the adjudication, in that his claim 
was fully developed and re-adjudicated after notice was 
provided.

As indicated above, the RO issued the February 2004 SOC 
explaining what was needed to substantiate the claim within 
several months of receiving the veteran's NOD, and the 
veteran was thereafter afforded the opportunity to respond.  
Moreover, the RO notified the veteran of the VCAA duties to 
notify and assist in its December 2002 letter, prior to the 
RO's initial adjudication of the claim; the veteran has not 
informed the RO of the existence of any evidence that had not 
already been obtained in response to that letter, or at any 
other point during the pendency of this appeal.

The Board also finds that there is no indication that any 
additional action is needed to comply with the duty to assist 
the veteran.  As indicated below, the RO has obtained copies 
of the veteran's service medical records and medical 
treatment records, and has arranged for the veteran to 
undergo VA examination in connection with the issue on 
appeal.  The veteran also has been given opportunities to 
submit and/or identify evidence to support his claim.  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
existing pertinent evidence that has not been obtained.

Hence, the Board finds that any failure on VA's part in not 
fulfilling the VCAA notice requirements prior to the RO's 
initial adjudication of the claim is harmless.  See ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Cf. 
38 C.F.R. § 20.1102.  

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in the Board proceeding, at this 
juncture, with a decision on the claim on appeal. 



II.  Analysis

Service connection for PTSD requires a current medical 
diagnosis of PTSD in accordance with 38 C.F.R. § 4.125; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible evidence 
that the claimed in-service stressor actually occurred.  See 
38 C.F.R. 3.304(f). 

Service medical records contain no diagnosis of any 
psychiatric disorder, to include PTSD.  On a pre-induction 
"Report of Medical History" completed by the veteran in 
February 1968, the veteran reported nervous trouble.  The 
examiner noted mild nervousness. 

In February 2003, a VA contract examiner diagnosed the 
veteran with PTSD.  At that time the veteran had much 
difficulty talking about his stressors; he indicated that, 
while on guard duty, local people in Thailand stole items and 
threatened his life, if he reported them to authorities.  The 
VA contract examiner again noted that the veteran had become 
very distressed when asked about stressors.

Even assuming, without deciding, that the veteran has a 
diagnosis of PTSD rendered in accordance with the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (4th ed.) (1994) (DSM-IV), the Board finds 
that, in this case, the claim fail because another essential 
criterion for establishing service connection for PTSD -
credible evidence that the claimed stressor actually 
occurred-has not been met.  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran 
"engaged in combat with the enemy."  See 38 U.S.C.A. § 
1154(b);             38 C.F.R. § 3.304(f); Cohen v. Brown, 10 
Vet. App. 128 (1997); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  Participation in combat, a determination that is to 
be made on a case-by-case basis, requires that the veteran 
have personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999).  
If VA determines the veteran engaged in combat with the enemy 
and his alleged stressor is combat-related, then his lay 
testimony or statement is accepted as conclusive evidence of 
the stressor's occurrence and no further development or 
corroborative evidence is required-provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); 
Cohen, 10 Vet. App. at 146-47; Zarycki, 6 Vet. App. at 98.  
If, however, VA determines either that the veteran did not 
engage in combat with the enemy or that he did engage in 
combat, but that the alleged stressor is not combat related, 
then his lay testimony, in and of itself, is not sufficient 
to establish the occurrence of his alleged stressor.  
Instead, the record must contain evidence that corroborates 
his testimony or statements.  Cohen, 10 Vet. App. at 146-47; 
Zarycki, 6 Vet. App. at 98. 

In January 2003, J.B.C., the veteran's friend, submitted a 
statement on the veteran's behalf and identified the 
following as stressful events in service:  the veteran, 
fearing for his life, never reported an incident where he and 
another soldier accidentally knocked a Buddha idol down a 
mountainside, which angered the Thailand soldiers at the 
base; the veteran, being scared of heights, could neither go 
up nor down on a telephone pole, and was finally removed from 
the pole by a bucket truck; while on payroll guard duty, some 
men with a pistol demanded money and threatened to kill the 
veteran.  The veteran made similar assertions during the 
February 2003 contract examination.  During his June 2005 
Board hearing, the veteran described another incident that 
occurred when he found two bullet clips while going through 
an obstacle course, and was told to put the bullet clips in 
his gun and rapid fire, which hurt his ears.

In this case, while the veteran served during the Vietnam 
era, he did not have Vietnam service.  Rather, his service 
department records show he served overseas, in Thailand, from 
January 1969 to January 1970, and his alleged in-service 
stressful experiences are related to that period of service.  
As the veteran's claimed stressors during his service in 
Thailand are not combat related, the veteran's lay 
statements, alone, are not sufficient to establish the 
occurrence of any in-service stressor; rather, corroborating 
evidence is needed to support the claim for service 
connection.  See 38 C.F.R. § 3.304(f); Zarycki, 6 Vet. App. 
at 98. 

Here, however, none of the veteran's claimed in-service 
stressful experiences has been corroborated by service 
records or other credibile supporting evidence.  Although the 
veteran appears has recounted some general experiences that 
do not appear to be of the type that are independently 
verifiable, nonetheless, in February 2003, the RO attempted 
to verify the occurrence of the veteran's claimed in-service 
stressful experiences from the United States Armed Services 
Center for Unit Records Research (CURR).  In an April 2003 
response (received by the RO in May 2003), CURR indicated 
that insufficient stressor information (i.e., specific dates 
within 60 days, specific locations, full name of casualties, 
etc.) had not been provided.  Since that time, the veteran 
has had a number of opportunities to provide more details 
concerning his claimed in-service stressors-to include in 
response to the January 2004 SOC (which noted CURR's 
response) and during his June 2005 Board hearing-but has not 
done so.  Under these circumstances, any further attempt to 
independently verify the occurrence of the veteran's claimed 
in-service stressors is not warranted.  

The veteran also has not provided any information and/or 
evidence that might otherwise corroborate the occurrence of 
any of his claimed experiences in Thailand. During his Board 
hearing, he testified that he was not in contact with any of 
the former service members with whom he served.  Further, his 
wife testified that, although she had known the veteran all 
his life (and married him nine months after service), he did 
not communicate with her about any of the claimed in-service 
experiences, his wife and his friend were only able to 
testify about his post-service behavior.  

At this juncture, then, there is no verified or verifiable 
in-service stressful experience to support a diagnosis of 
PTSD, and no basis for undertaking any further development of 
this element of the claim.  

Absent credible supporting evidence of that a claimed in-
service stressor actually occurred, the criteria for service 
connection for PTSD are not met.  Under these circumstances, 
the benefit-of-the-doubt doctrine is not for application, and 
the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R  § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).  

ORDER

Service connection for PTSD is denied.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


